DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-17, 21, 23-29, 31-32 and 34-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards the abstract idea of rules for game play.  As per the 2019 Revised Patent Subject Matter Eligibility Guidance, an abstract idea includes certain methods of organizing human activity such as interactions between people (including social activities and following rules or instructions).  The claims are directed towards following the rules of a game which are considered abstract ideas.  The claimed invention is directed to rules of game play which is an abstract idea without significantly more. The claim(s) recite(s) selecting a playing surface, positioning players in the area and hitting a ball upwards while subsequently accessing points based on the result. This judicial exception is not integrated into a practical application because although the rules are specific, they are still directed towards following rules, the types of rules which are to be followed are not seen to integrate the abstract idea into a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because although further items are included such as boundary markers and a paddle and ball such are generic items which are well known in the gaming arts.  The utilization of a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such Graham v. John Deere Co. and completed in the interest of brevity.


Claims 12-17, 21, 23-25, 29, 31-32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,207,432) in view of Butler (US 2007/0049425 A1).

Regarding claim 12, Miller teaches A process for playing a game See Abstract which speaks of playing a game comprising; selecting a playing surface and disposing thereon a plurality of boundary markers to define a playing area, wherein the plurality of boundary markers includes an outer boundary marker, an inner central boundary marker disposed within an area surrounded by the outer boundary marker, and a plurality of inner boundary marker markers for dividing the area between the central boundary marker and the outer boundary marker into a plurality of slices; See Miller Figure 1.  The method of using such apparatus as claimed in considered inherit with the apparatus. positioning a plurality of players in the area so that each player has his or her own slice See Miller 2:63-3:11; Miller may be silent with regards to hitting a ball upwardly by a person in a first slice of the plurality of slices toward a person in a second slice of the plurality of slices, and assessing a point against the person hitting the ball if the ball lands outside the outer boundary marker or inside of the central boundary marker.  Butler does teach hitting a ball upwardly by a person in a first slice of the plurality of slices toward a person in a second slice of the plurality of slices, and assessing a point against the person hitting the ball if the ball lands outside the outer boundary marker or inside of the central boundary marker.  See Butler [0041].  With regards to the amendments filed 1/11/2021, Butler teaches a player area wherein the boundary markers are folded and/or unfolded and attach to a central boundary marker.  (See Figure 3 and [0039])  Miller further teaches a center boundary marker circumscribing an area.  (See Figure 1 noting item 20)   It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Miller with the teaching of Butler to provide a game with rules to users of which the rules allow the players to have a winner of a game after which a new game can be started.  (See [0041]).

Regarding claim 32, Miller teaches a process for playing a game See Abstract which speaks of playing a game comprising: selecting a playing surface and disposing thereon a plurality of flexible boundary markers to define a plurality of slices extending from a central boundary marker which has an area contained therein See Miller Figure 1; assigning each player to a slice to begin the game See Miller 4:3-10; Miller may be silent with regards to providing a ball and a plurality of paddles so that each player has a paddle; one player hitting the ball toward the slice of another player; assessing the player hitting the ball a point if the ball lands outside any of the slices of the other players and assessing the player two points if the ball lands within the area of the central boundary marker.  With regards to the amendments filed 1/11/2021, Miller teaches the central boundary marker identifying a central boundary and a piece of material filling a central area with a plurality of inner markers attached to and extending radially outwardly from the central boundary in a spaced array.  As providing a ball and a plurality of paddles so that each player has a paddle See [0033]; one player hitting the ball toward the slice of another player See [0033]; assessing the player hitting the ball a point if the ball lands outside any of the slices of the other players and assessing the player two points if the ball lands within the area of the central boundary marker See [0041].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Miller with the teaching of Butler to provide a game with rules to users of which the rules allow the players to have a winner of a game after which a new game can be started.  (See [0041]).

Regarding claim 35, reference the rejection to claim 12 above.  Miller teaches the playing surface, boundary markers etc…(See Figure 1; 2:63-3:11)  Butler teaches the folding and unfolding of the markers (See [0034] and [0039]).  Butler also teaches hitting the ball with a paddle, positioning the players and assigning scores (See [0033][0041]) It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Miller with the teaching of Butler to provide a game with rules to users of which the rules allow the players to have a winner of a game after which a new game can be started.  (See [0041]).

Regarding claims 13-15, 17, 22-25, 29-31 and 33-34, Butler teaches assessing point based on ball hit type and results and players leaving the game (See [0041], claims 13-15), disassembly of the boundary markers (snap fit connections allow for 

Regarding claims 16 and 21, Miller teaches choosing a playing surface (inherit with placing the game boundaries or marking the boundaries and providing an area with exposed surface between boundary markers.) and disposing central boundary marker, inner boundary markers and outer boundary markers flat against the playing surface with a plurality of slices (See 3:12-22 and 2:37-44, Figure 1 noting 10, 20, 13, 22-24; Claim 16) and a central boundary marker with playing area between the boundary markers with a material covering the circumscribed area (See Figure 1 noting item 10 and 2:37-44 which speaks of spraying boundary markers on the ground which would result in open space visually distinguished from the central area of Figure 1 and the boundary markers.  See item 10 of Figure 1 which is a material covering the central circumscribed area; Claim 21)

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,207,432) in view of Butler (US 2007/0049425 A1) and Simunek (US 5,741,194).

Regarding claim 26, Miller teaches the playing area with a central boundary marker with a plurality of lines or other markers extending radially outwards from the central boundary marker (See Figure 1 noting item 10 and 22-24 etc… which show the boundary markers extending from the central marker.)  Miller also teaches a central boundary marker which is circular in shape and wherein the inner boundary markers are attached of the central boundary marker at respective positions that are equally spaced about a periphery of the central boundary marker.  (See Figure 1 noting item 20 and 22-24)  Butler teaches the folding and unfolding of boundary markers (See [0034] and [0039]).  Simunek teaches fliexible lines or straps which are connected to each other at their ends.  (See Figure 1A-1C, 14 connectors.)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Miller to include the teaching of Simunek to allow flexible materials to be connected and shaped into a desired configuration.  (See 5:20-35) and with the teaching of Butler to provide a dense and readily transportable bundle that may be slid within a tote bag or carry box (See [0039]).

Regarding claim 27, Simunek teaches boundary markers with different colors (See 13:3-13).  It would have been obvious to one of ordinary skill in the art, at the date 

Regarding claim 28, Miller teaches the outer boundary marker is disposed in a circle form.  (See Figure 1)

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,207,432) in view of Butler (US 2007/0049425 A1) and  Gesicki (US 9,561,416 B1).

Regarding claims 36-37, Gesicki teaches nylon material used for boundary markers that are removably attached.  See 4:30-36  Reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the utilization of nylon straps is considered to be an obvious matter of material selection to one of ordinary skill in the art at the time of the invention.
Response to Arguments
In the response filed 1/11/2021, the applicant argues against the rejections under 35 USC 101 and 103.
The applicant argues that the claims recite elements that represent an inventive concept sufficient to transform the abstract idea into a practical and patent-eligible application.  However, a review of the claims show that claims 12, 32 and 35 are 
The applicant argues against the claim rejections under 35 USC.  The applicant argues that Miller shows a game table wherein the instant application has the player standing on the ground or a playing surface which are defined by boundary markers.  However, the examiner does not find the Miller reference as being solely confined to being placed on a table.  Such boundary markers can also be included on the ground.  Furthermore, the combination with Butler clearly shows boundary markers on the ground within which they define areas for players to stand.  As such, the examiner does not find the Miller reference as being limiting to only be used on a table surface.  The applicant argues that Miller teaches away from the claimed invention by penalizing a player who hits the ball into the center area.  However, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  As such, one of ordinary skill in the art would realize that the rules of the game play in Miller can be changed as desired.  Further, such limitations are directed towards the use or evaluation of the game and are not seen to provide patentable distinction over the cited art of record.  Rules for as to how to evaluate the results of a game being 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711